Citation Nr: 1421639	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for obstructive sleep apnea, claimed as secondary to post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from August 1989 to December 1989 and October 1992 to January 1998.  He also served in the Army Reserve from 1998 to 2003.

The matter initially first came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the RO.

In July 2013, the Veteran testified from the RO by way of videoconference technology at hearing with the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims folder.

In February 2014, the Board remanded the case to the RO for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

As noted, in February 2014, the Board remanded the claim on appeal for further development of the record.

Specifically, the Board instructed the examiner to address the lay evidence regarding the onset of the symptoms.  Two lay statements, one from a fellow serviceman and another from the Veteran's girlfriend, were submitted in August 2013.  

Both statements attest to the Veteran's history of symptoms of sleep apnea.  It is unclear if the examiner fully considered both lay statements in providing his opinion as to the likely date of onset for the claimed sleep apnea.   

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, an addendum opinion that clearly addresses both of the lay statements provided in August 2013 and all additional evidence must be obtained.

Also, any outstanding treatment records should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran and request that he provide any additional names and addresses of any health care providers who have treated him for the claimed sleep apnea since service.  After obtaining any necessary releases, copies of all identified records should be obtained and associated with the claims file.

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim.

2.  The AOJ then should take all indicated action in order to obtain a VA addendum opinion as to the likely etiology of the claimed sleep apnea.  

Based on a review of the record, including the lay statements submitted in August 2013, the examiner should provide an opinion as to the following:

Whether it is at least as likely as not (a 50 percent probability or greater) that any disability manifested by sleep apnea had its clinical onset during service or otherwise is due to an event or incident of Veteran's periods of active service, including the reports of disturbed sleep during service.

The examiner must specifically address the lay statements, submitted in August 2013, regarding the onset of the symptom.  

The examiner should provide a comprehensive report, including complete explanation for all conclusions. 

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



